Hammond, J.
The plaintiff was given a piece of cotton waste and told to clean a large machine while the wheels were in motion. While he was doing the work, the waste was drawn in between the large wheel and an iron guard by wind caused by the revolution of the wheel, and before the plaintiff let go his left band was drawn in and injured.
The plaintiff says he was ignorant of the danger of his hands being drawn in, and that the defendant or the superintendent who gave the order was negligent in not informing him of this danger.
*60The plaintiff was a man of full age. The danger of having his hand drawn in was plain and obvious and the defendant had no reason to anticipate that the plaintiff needed instructions, nor was he under any duty to give him warning. See Chmiel v. Thorndike Co. 182 Mass. 112, and cases cited.

Judgment on the verdict.